      Case: 4:20-cv-00608-SEP Doc. #: 1 Filed: 05/05/20 Page: 1 of 3 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

NAISHA JOHNSON and
LEONARD JOHNSON

Plaintiffs,

Vs.                                                              Civil Action No.

UNITED STATES OF AMERICA

Defendant.

                                            COMPLAINT

   COME now Plaintiffs, by and through their attorney, and for their cause of action against

Defendant United States of America (“USA”) hereby state as follows:

                                    PARTIES AND JURISDICTION

      1. This is a proceeding pursuant to the provisions of 28 U.S.C 2401(b); jurisdiction being

         vested pursuant o 28 U.S.C. § 1331.

      2. Plaintiffs are residents of St. Louis City, Missouri.

                                                Count I

      3. At all times relevant hereto, Plaintiffs were the owners of a 2012 Hyundai Sonata

         (“Plaintiffs’ vehicle”).

      4. That on or about April 2, 2019, Leonard Johnson was operating Plaintiffs’ vehicle on

         southbound 14th Street approaching a “roundabout” intersection with Park Avenue in St.

         Louis City, Missouri.

      5. Prior to entering the “roundabout,” Mr. Johnson saw a vehicle, owned by the Department

         of Veterans Affairs (“VA”), being operated by Elizabeth Garibay.
Case: 4:20-cv-00608-SEP Doc. #: 1 Filed: 05/05/20 Page: 2 of 3 PageID #: 2



6. The VA vehicle was stopped in the northbound lane of 14th Street and was adjacent to

   Plaintiffs’ vehicle.

7. Mr. Johnson then proceeded into the “roundabout” and passed the first and second exits

   prior to merging on to eastbound Park Avenue.

8. As Mr. Johnson was about to proceed on eastbound Park Avenue, the VA vehicle was

   moving in reverse across the lanes of Park Avenue and struck the driver’s side Plaintiffs’

   vehicle.

9. At all times relevant hereto, Ms. Garibay had a duty to operate the VA vehicle while

   exercising the highest degree of care.

10. That at said time and place, Mr. Garibay breached said duty and was negligent, careless,

   and reckless in one or more of the following respects:

       a. She failed to keep a proper lookout;

       b. She operated her motor vehicle at a speed greater than was reasonable and proper

           having regard to the traffic and the use of the way, and at a speed to endanger

           persons and property rightfully present;

       c. She failed to keep her motor vehicle under sufficient and proper control;

       d. She made an improper and unlawful lane change;

       e. She failed to keep a careful and diligent lookout ahead, behind, laterally and failed

           to pay proper attention to the operation and progress of surrounding traffic;

       f. She failed to observe what was readily observable and obvious;

       g. She failed to keep a careful lookout and failed to keep her vehicle under control;

       h. She acted in a manner when she knew, or should have known, in the exercise of

           reasonable care, that her actions would result in the vehicles colliding;
   Case: 4:20-cv-00608-SEP Doc. #: 1 Filed: 05/05/20 Page: 3 of 3 PageID #: 3



           i. She failed to yield the right of way;

           j. She knew or by the use of the highest degree of care could have known that there

               was a reasonable likelihood of collision in time thereafter to have stopped, or

               swerved, or slackened speed, or sounded a warning, or slackened speed and

               swerved, or slackened speed and sounded a warning, or swerved and sounded a

               warning, but failed to do so; and/or

           k. She acted in manner that was otherwise careless, reckless and negligent in the

               operation of her vehicle.

   11. One or more of the above acts of negligence by Ms. Garibay were a proximate and/or direct

       cause of the aforesaid collision and of Plaintiffs’ monetary damages related to the damage

       to Plaintiffs’ vehicle and other recoverable expenses in the current amount of $2579.11.

   12. At all times relevant hereto, Ms. Garibay was an employee of the Government and acting

       within the scope of her employment.

   WHEREFORE, Plaintiffs prays for judgment against the Defendant in an amount less than

$25,000.00, plus costs and any further relief this Court deems just and proper.



                                               MCMAHON HILL, LLC



                                               /s/ Michael B. Hill__________________
                                               MICHAEL B. HILL #63505MO
                                               Attorney for Plaintiffs
                                               7730 Carondelet Ave., Ste. 147
                                               Clayton, MO 63105
                                               (314) 863-5200
                                               Fax (314) 863-1723
                                               mike@mcmahonhill.com
